Case 17-52528-grs   Doc 48   Filed 04/08/20 Entered 04/08/20 12:51:38   Desc Main
                             Document      Page 1 of 7
Case 17-52528-grs   Doc 48   Filed 04/08/20 Entered 04/08/20 12:51:38   Desc Main
                             Document      Page 2 of 7
Case 17-52528-grs   Doc 48   Filed 04/08/20 Entered 04/08/20 12:51:38   Desc Main
                             Document      Page 3 of 7
Case 17-52528-grs   Doc 48   Filed 04/08/20 Entered 04/08/20 12:51:38   Desc Main
                             Document      Page 4 of 7
Case 17-52528-grs   Doc 48   Filed 04/08/20 Entered 04/08/20 12:51:38   Desc Main
                             Document      Page 5 of 7
Case 17-52528-grs   Doc 48   Filed 04/08/20 Entered 04/08/20 12:51:38   Desc Main
                             Document      Page 6 of 7
Case 17-52528-grs   Doc 48   Filed 04/08/20 Entered 04/08/20 12:51:38   Desc Main
                             Document      Page 7 of 7
